DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiraide et al. (US 2004/0071954 A1).
Claim 1. Hiraide et al. disclose a method of forming a spinal implant (see Figs. 21-22c) for implantation into a human body, the method comprising: positioning granules (mixture 3, which contains calcium phosphate particles and synthetic resin particles – see para. 0150) between at least one surface (lower surface of punch 4a) of at least one mold portion (punch 4a) and at least one work surface (upper surface of metal member 200) of a spinal implant workpiece (metal member 200), the granules being formed from a material different than the spinal implant workpiece (calcium phosphate and a synthetic resin are not a metal); pressing the granules against and into the at least one work surface via physical force of the at least one surface of the at least one mold portion applied to the granules to incorporate the granules into the spinal implant workpiece (see para. 0151); and as the granules are being pressed into the spinal implant workpiece, forming a surface configuration on the at least one work surface corresponding to surface structures formed on the at least one surface of the at least one mold portion via the physical force of the at least one surface of the at least one mold portion against the at least one work surface (see para. 0151) (Figs. 20a-22c).
Claim 2. Hiraide et al. disclose heating the at least one mold portion and/or the spinal implant workpiece (see para. 0151) (Figs. 20a-22c).
Claim 3. Hiraide et al. disclose wherein the granules are formed of a bioresorbable material (mixture 3 contains calcium phosphate particles – see para. 0150) affording resorption of the granules after implantation of the spinal implant into the human body (Figs. 20a-22c).
Claim 4. Hiraide et al. disclose wherein the granules are sized between 100 and 1000 microns (see para. 0176, which states that the size of the calcium phosphate particles is 0.2-0.6 mm in diameter, which would be 200-600 microns) (Figs. 20a-22c).
Claim 5. Hiraide et al. disclose wherein the granules have uniform and/or irregular shapes (Fig. 1b shows an enlargement of the particle shape, which is irregular in shape) (Figs. 20a-22c).
Claim 6. Hiraide et al. disclose wherein the granules of the spinal implant are formed from at least one of organic and inorganic minerals found in bone (mixture 3 contains calcium phosphate particles – see para. 0150) (Figs. 20a-22c).
Claim 7. Hiraide et al. disclose wherein the surface configuration on the at least one work surface is formed by deforming and/or extruding the spinal implant workpiece using the at least one mold portion (see para. 0151 – note that heating and pressing mixture 3 into metal member 200 would result in at least some deformation) (Figs. 20a-22c).
Claim 8. Hiraide et al. disclose a method of forming a spinal implant (see Figs. 21-22c) for implantation into a human body, the method comprising: positioning granules (mixture 3, which contains calcium phosphate particles and synthetic resin particles – see para. 0150) between at least one surface (lower surface of punch 4a) of at least one mold portion (punch 4a) and at least one work surface (upper surface of metal member 200) of a spinal implant workpiece (metal member 200), the granules being formed from a material different than the spinal implant workpiece (calcium phosphate and a synthetic resin are not a metal); and simultaneously, pressing the granules against and into the at least one work surface via physical force of the at least one surface of the at least one mold portion applied to the granules, and forming a surface configuration on the at least one work surface corresponding to surface structures formed on the at least one surface of the at least one mold portion via the physical force of the at least one surface of the at least one mold portion applied against the at least one work surface (see para. 0151) (Figs. 20a-22c).
Claim 9. Hiraide et al. disclose heating the at least one mold portion and/or the at least one work surface of the spinal implant workpiece (see para. 0151) (Figs. 20a-22c).
Claim 10. Hiraide et al. disclose wherein the granules are formed of a bioresorbable material (mixture 3 contains calcium phosphate particles – see para. 0150) affording resorption of the granules after implantation of the spinal implant into the human body (Figs. 20a-22c).
Claim 11. Hiraide et al. disclose wherein the granules are sized between 100 and 1000 microns (see para. 0176, which states that the size of the calcium phosphate particles is 0.2-0.6 mm in diameter, which would be 200-600 microns) (Figs. 20a-22c).
Claim 12. Hiraide et al. disclose wherein the granules have uniform and/or irregular shapes (Fig. 1b shows an enlargement of the particle shape, which is irregular in shape) (Figs. 20a-22c).
Claim 13. Hiraide et al. disclose wherein the granules of the spinal implant are formed from at least one of organic and inorganic minerals found in bone (mixture 3 contains calcium phosphate particles – see para. 0150) (Figs. 20a-22c).
Claim 14. Hiraide et al. disclose wherein the surface configuration on the at least one work surface is formed by deforming and/or extruding the spinal implant workpiece using the at least one mold portion (see para. 0151 – note that heating and pressing mixture 3 into metal member 200 would result in at least some deformation) (Figs. 20a-22c).
Claim 15. Hiraide et al. disclose a method of forming a spinal implant (see Figs. 21-22c) for implantation into a human body, the method comprising: positioning granules (mixture 3, which contains calcium phosphate particles and synthetic resin particles – see para. 0150) on at least one work surface (upper surface of metal member 200) of a spinal implant workpiece (metal member 200), the granules being formed from a material different than the spinal implant workpiece (calcium phosphate and a synthetic resin are not a metal); and simultaneously, pressing the granules against and into the at least one work surface via physical force of at least one surface (lower surface of punch 4a) of at least one mold portion (punch 4a) applied to the granules, and forming a surface configuration on the at least one work surface corresponding to surface structures formed on the at least one surface of the at least one mold portion via the physical force of the at least one surface of the at least one mold portion applied against the at least one work surface (see para. 0151) (Figs. 20a-22c).
Claim 16. Hiraide et al. disclose heating the at least one mold portion and/or the at least one work surface of the spinal implant workpiece (see para. 0151) (Figs. 20a-22c).
Claim 17. Hiraide et al. disclose wherein the granules are formed of a bioresorbable material (mixture 3 contains calcium phosphate particles – see para. 0150) affording resorption of the granules after implantation of the spinal implant into the human body (Figs. 20a-22c).
Claim 18. Hiraide et al. disclose wherein the granules are sized between 100 and 1000 microns (see para. 0176, which states that the size of the calcium phosphate particles is 0.2-0.6 mm in diameter, which would be 200-600 microns) (Figs. 20a-22c).
Claim 19. Hiraide et al. disclose wherein the granules have uniform and/or irregular shapes (Fig. 1b shows an enlargement of the particle shape, which is irregular in shape) (Figs. 20a-22c).
Claim 20. Hiraide et al. disclose wherein the surface configuration on the at least one work surface is formed by deforming and/or extruding the spinal implant workpiece using the at least one mold portion (see para. 0151 – note that heating and pressing mixture 3 into metal member 200 would result in at least some deformation) (Figs. 20a-22c).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 8-12 and 14 be found allowable, claims 15-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773